Citation Nr: 1712017	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-24 4512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968, including service in the Republic of Vietnam from December 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board adjudicated this appeal in an August 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the August 2013 decision, and remanded the claim to the Board for action consistent with the terms of the JMR.  

In January 2015, the Board remanded this case for a Board hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.  At that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).

The issue of service connection for tinnitus has been raised by the record in his repeated statements that he is unable to sleep due to ringing in his ears.  See e.g., April 2015 VA Examination.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 



FINDING OF FACT

The Veteran does not have sleep apnea that is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.   Service Connection

During the October 2016 hearing, the Veteran testified to his belief that the cause of his sleep apnea is ringing in his ears and that he can hear the ringing at night.  He also testified that sometime around 1986 his spouse told him that that he stopped breathing in his sleep.  In a letter received by VA in November 2016, the Veteran stated his believe that his problem results from toxic herbicide Agent Orange.  

As an initial matter, the Board notes that the Veteran has sleep symptoms, including chronic sleep impairment that have been associated with his service connected posttraumatic stress disorder (PTSD).  See e.g., May 2015 VA PTSD examination.  These symptoms have been contemplated in the current 50 percent rating for that disability.  Nevertheless, the Veteran has also been diagnosed with sleep apnea, which is a separate and distinct sleep condition.  As such, the Veteran award of service connection for PTSD does not prevent consideration of entitlement to service connection for sleep apnea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to herbicide agents, like Agent Orange, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Veterans, like the current veteran, who had active duty service in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In this case, however, sleep apnea is not listed among the disabilities for which service connection is presumed.  Thus, presumptive service connection for this condition is not warranted.  The lack of availability of presumptive service connection does not preclude a grant of benefits based on direct service connection.  

With regard to the requirements for direct service connection, the record reflects a private treatment diagnosis of sleep apnea in 2007.  Thus the current disability requirement is satisfied.

The Veteran's service treatment records do not show complaints of or treatment for sleep apnea.  This is evidence against a finding of sleep apnea onset during active service.  .

The Veteran underwent an April 2015 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the Veteran's sleep apnea, accompanied by a rationale.  Therefore this examination is adequate for VA purposes.  The April 2015 examiner found that the Veteran's current sleep apnea was less likely than not caused by or incurred during military service.  Specifically, this examiner noted the lack of in-service complaints of sleep apnea.  The record does not contain a positive medical nexus opinion on this matter.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the record shows that the Veteran's sleep apnea was first diagnosed several decades after his separation from service.  Indeed a May 2001 private Nursing Adminision (sic) Assessment specifically found no sleep apnea.  The Veteran's wife has provided lay evidence of a long history of sleep apnea; however, she and the Veteran did not meet until fifteen years after his separation from service.  Thus, there is no evidence to suggest that the etiology of the Veteran's sleep apnea is the type of immediate cause-and-effect relationship where a nexus is obvious merely through lay observation.  The Veteran's opinion that his sleep apnea is due to exposure to Agent Orange or due to ringing in his ears is not competent evidence.  This is because whether symptoms of ringing in the ears or exposure to an environmental hazards is a cause of sleep apnea is not commonly known, and more important, is a complex question not answerable by a layperson.  As a result, neither the Veteran nor his wife is competent to provide a lay nexus opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sleep apnea and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


